WALDEN, Judge,
dissenting:
In my opinion the trial court abused its discretion under the facts and circumstances of this case when it refused to set aside a default judgment entered against the defendant. I would reverse so' that the case could be tried on the merits. Somero v. Hendry General Hospital, 467 So.2d 1103 (Fla. 4th DCA 1985); Broward County v. Perdue, 432 So.2d 742 (Fla. 4th DCA 1983); Schmitz v. Ryan, 427 So.2d 1013 (Fla. 2d DCA 1983); Brandt v. Dolman, 421 So.2d 689 (Fla. 4th DCA 1982).